Title: To Benjamin Franklin from the Comte de Bussy-Dagoneau, 1 August 1778
From: Bussy-Dagoneau, ——, comte de
To: Franklin, Benjamin


Monsieur
Enclos du temple ce 1er aoust 1778.
Mes Ennemis vouloient m’éloigner de la france, J’aurois desiré combâttre ceux d’un peuple qui vous doit en partie ses vertûs, son Energie, et son Bonheur. Des maladies et des procés me retiennent encore, Monsieur. J’arriveray peutêtre un jour a Boston, trop tard pour ma gloire, a temps pour admirer celle de Vos Concitoyens et de mes compatriotes. Garcilasse De Lavegá mourant, chantoit les Victoires De Charles Quint. Malade, j’ay ôsé, Monsieur, celebrer celle que l’amour de la liberté fit remporter. Daignés recevoir avec complaisance, l’hommage que je rends a votre patrie, et a vous. Je suis avec Respect Monsieur Votre tres humble et tres obeissant serviteur
Le Comte De Bussy-DAGONEAUColonel cydevant Commandant les hussards chasseursGardes de Limbourg
